Citation Nr: 1105164	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-38 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to June 1980.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Further development is needed on the claim of service connection 
for a low back disorder.  The Veteran has reported falling on her 
left side/buttock area during basic training.  She has also 
reported receiving surgical treatment for her back approximately 
one to two years after service.  Although the medical records 
associated with the surgery are not available, and the service 
medical evidence does not document a fall during basic training, 
the Veteran is competent to report both incidents, and based on 
these histories, the finding of spinal tenderness in March 1980, 
and the evidence of a currently disability, a VA examination with 
opinion is needed to determine whether the Veteran has a current 
back disorder which onset in or is causally related to service.  
See 38 U.S.C.A. § 5103A(d).  See also 38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
(VA and private) who have treated her for a 
back disorder since service.  After 
securing any necessary release, obtain 
copies of all records from the identified 
treatment sources.  

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of the reported low back 
condition.  For any diagnosed disorder, the 
examiner is requested to state whether it 
is at least as likely as not that the 
disorder onset during service or is 
causally related to service, to include the 
reported in-service fall.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  All testing deemed 
necessary by the examiner should be 
performed, and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

